Citation Nr: 1821253	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-28 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota




THE ISSUE

Entitlement to service connection for a gynecological disability, status post hysterectomy.




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from May 1989 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for hysterectomy.  To afford the Veteran the broadest and most favorable review possible, the Board has recharacterized this issue as entitlement to service connection for a gynecological disability, status post hysterectomy.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim).

On the Veteran's August 2014 VA Form 9, she requested a hearing before the Board.  A May 2017 VA letter (which was mailed to her updated address of record and was not returned to sender) notified her that she was scheduled to present testimony at a Central Office Board hearing in July 2017.  However, she failed to report to that hearing.  Because the record does not contain further explanation as to why she failed to report to the hearing, or a request to reschedule the hearing, the Board deems her request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2017).

An August 2012 statement from the Veteran (on a VA Form 21-4142) appeared to raise the issue of entitlement to service connection for depression.  Because the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on her part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claim on appeal.

The Veteran contends that she currently has a gynecological disability that is related to her military service.

As an initial matter, the Veteran's DD Form 214 for her sole period of active service in the Navy from May 1989 to May 1993 documents that she did not have any foreign service or any sea service.  However, she alleged on two VA Form 9 statements in August 2014 and September 2014 that she served in the United Arab Emirates for two deployments: the first time from November 1990 to April or May 1991, and the second time from April 1992 to November 1992.  Her DD Form 214 does document that she was awarded the Sea Service Deployment Ribbon, the Kuwait Liberation Medal, and the Southwest Asia Service Medal with two Bronze Stars.  On remand, her service personnel file should be obtained (with searches for such records conducted under both her maiden name and her married name, as she got married during her service in December 1992), and any active service in the Southwest Asia theater of operations must be verified for the record.

The Veteran's service treatment records document the following pertinent findings.  At her May 1989 service enlistment examination, no gynecological abnormalities were noted.  However, on a May 1989 Report of Medical History, she indicated that she had experienced a change in menstrual pattern, with a note saying "Menses sl. irregular" and that her last menstrual period (LMP) had been 21 days earlier.  In April 1991, she indicated on a Gynecological Screening and Examination Form that she had experienced irregular periods.  In September 1991, she indicated having a history of irregular vaginal bleeding and requested hormonal birth control pills for "Undesired Fertility."  In March 1993, it was noted that she had an irregular menstrual cycle.  At her April 1993 service separation examination, no gynecological abnormalities were noted.  However, on an April 1993 Report of Medical History, she indicated that she had experienced a change in menstrual pattern, with a note saying she "Has continuously had irregular menstrual cycles."

The post-service medical evidence of record beginning in May 1995 documented the Veteran's ongoing treatment for irregular menses.  A May 1995 private treatment record noted that she had not had a menstrual period since February 1994.  An August 1997 private treatment record noted that she had undergone fertility treatments in 1994 at the Tripler Army Medical Center in Honolulu, Hawaii.  An August 2000 Navy Medical Center treatment record noted that she had been diagnosed with polycystic ovarian syndrome (PCOS) five years earlier.  In an April 2014 statement, the Veteran alleged that, while being treated at Tripler Army Medical Center, "I was diagnosed with [PCOS] just after my release from active duty which is substantiated by all the irregular periods documented in my medical records.  The PCOS was the underlying cause of my hysterectomy."  On remand, all available records from Tripler Army Medical Center should be obtained (with searches for such records conducted under both her maiden name and her married name).

Subsequent Navy Medical Center treatment records documented that she underwent a dilation and curettage (D&C) surgery in September 2008 for menometrorrhagia and complex endometrial hyperplasia without atypia, followed by a total vaginal hysterectomy, bilateral salpingo-oophorectomy (BSO), McCall culdoplasty, and cystoscopy in March 2009 for complex hyperplasia without atypia and PCOS.  Thereafter, Navy Medical Center treatment records also documented that she was assessed in September 2009 with female pelvic pain and postsurgical ovarian failure, and in November 2009 with post-artificial menopause state, status post BSO.

On remand, after any outstanding treatment records have been obtained, a VA gynecology examination should be scheduled in order to determine the nature and etiology of any gynecological disabilities that the Veteran has been diagnosed with during the period of the current claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's entire service personnel file (with searches for such records conducted under both her maiden name and her married name, as she got married during her service in December 1992).  Any active service in the Southwest Asia theater of operations must be verified for the record.

2.  With any needed assistance from the Veteran, including securing from her a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each identified provider, obtain all records of the Veteran's treatment for any gynecological disability since her discharge from military service, to specifically include all records of treatment from Tripler Army Medical Center in Honolulu, Hawaii (with searches for such records conducted under both her maiden name and her married name).

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA gynecological examination with a clinician with appropriate expertise in order to ascertain the nature and etiology of any gynecological disabilities that she has been diagnosed with during the period of the current claim.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

After reviewing the claims file, the examiner should provide an opinion on the following questions:

(a)  Identify all diagnoses of gynecological disabilities present at any time since the pendency of the claim (from April 2012).

(b)  For each gynecological disability that is diagnosed:

(i) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a gynecological disability that existed prior to her entry into active duty service in May 1989?  [The examiner must consider the May 1989 Report of Medical History which indicated that she had experienced a change in menstrual pattern and noting "Menses sl. irregular."]

(ii) If the answer to (i) is YES, then does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the pre-existing gynecological disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(iii) If the answer to either (i) or (ii) is NO, then is it at least as likely as not (50 percent probability or greater) that any current gynecological disability was incurred in, related to, or caused by any incident of the Veteran's military service (taking into account all pertinent service treatment records, as outlined above)?

(c)  If the answer to all parts of (b) is NO for all such diagnosed disabilities, and if and only if the Veteran is found to have had verified service in the Southwest Asia theater of operations, then is it at least as likely as not (50 percent probability or greater) that examination findings or other evidence demonstrate that the Veteran's menstrual disorder manifestations represent an undiagnosed illness (where signs or symptoms cannot be attributed to known medical diagnoses) or a medically unexplained chronic multisymptom illness related to her service in the Southwest Asia theater of operations?

The examiner should provide a complete rationale for any opinion provided, with specific consideration given to the Veteran's reports of continuity of symptomatology since her service.  If the examiner cannot provide any requested opinion without resorting to speculation, then he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for entitlement to service connection for a gynecological disability, status post hysterectomy.  If the benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

